S3C-I5
                                ELECTRONIC RECORD                            53/ -/S

COA#       05-13-01138-CR                        OFFENSE:        71.02


           Kenneth Paul Lawrence v. The
STYLE:     state of Texas                        COUNTY:         Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    380th Judicial District Court


DATE: 04/02/2015                 Publish: NO     TC CASE #:      380-80745-2011




                        IN THE COURT OF CRIMINAL APPEALs                         C*l*\           i^
                                                                                530 ~/r
STYLE:
         Kenneth Paul Lawrence v. The State
         of Texas                                     CCA#:
                                                                                53/-/JT
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^-fktsc^                                     JUDGE:

DATE:      a6//7 /fO/X                                SIGNED:                            PC:

JUDGE:        fa Ut^s*^—                              PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD
                                                                         pi! p COPY
              OFFICIALNOTICEFROMCOURTOF CRIMINAL APPEALS OF TEXAS         ' ^'' ^w
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/13/2015                      pi \A^2, °^i                  COA No. 05-13-01138-CR
LAWRENCE, KENNETH PAU|^ TrfCXsNo. 380^80745-2011
                     "H V " 5 "~ J a¥
                                                                           PD-0530-15
Pursuant to Rule 69.4(a) T.R.A.P.^tn§^Gbrc£is